Citation Nr: 0627879	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right calcaneus.  

2.  Entitlement to service connection for low back 
disability, namely, degenerative disc disease of the lumbar 
spine, to include as secondary to a fracture of the right 
calcaneus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his father, and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to February 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for a 
fracture of the right calcaneus and degenerative disc disease 
of the lumbar spine.  

In May 2006 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In May and June 2006 the veteran and his representative 
submitted additional evidence in support of the claims on 
appeal.  This evidence was accompanied by a waiver of initial 
RO consideration.  See 38 C.F.R. § 20.1304 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

Service medical records include the veteran's January 2000 
enlistment examination, at which he gave a history of a 
fracture of the right calcaneus.  History provided by the 
veteran of the pre-service existence of conditions recorded 
at the time of entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995); 38 C.F.R. § 3.304(b)(1).
 
However, associated with the service medical records are July 
1999 records of treatment from Lake of the Ozarks General 
Hospital giving a diagnosis of a nondisplaced fracture of the 
right calcaneus.  Thus, the record includes clear and 
unmistakable evidence that the veteran's fracture of the 
right calcaneus existed prior to service.  The record does 
not, however, include evidence that residuals of the fracture 
of the right calcaneus were aggravated in service.
 
In this respect, the criteria of a current disability 
involving residuals of a fracture of the right calcaneus is 
satisfied as reports of private outpatient by Dr. L. from 
March 2000 to July 2001 reflect treatment of the right heel 
and diagnoses of status post fracture right calcaneus.  These 
records also include diagnoses of degenerative disc disease 
of the lumbar spine.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In an April 2004 letter, Dr. L. stated that the veteran 
presented with symptoms of right heel pain which he 
attributed to his activities in military service, and that he 
claimed that his pain had become steadily worse since 
discharge.  Dr. L. opined that the veteran suffered from 
exacerbation of pain in the right heel which was secondary 
and attributable to his military service.

While Dr. L.'s statement provides evidence of a possible link 
between current residuals of a fracture of the right 
calcaneus and service, it is unclear whether he reviewed the 
veteran's records in rendering his opinion.  Dr. L. also 
provided no rationale for his opinion.  Thus, a VA 
examination is required so that a medical professional can 
review the record, evaluate the veteran, and determine 
whether or not he has current disability related to service.  

In regard to service connection for a low back disability, 
the veteran has argued that this condition is secondary to 
residuals of the fracture of the right calcaneus.  
Specifically, in a June 2006 statement, his wife, a doctor of 
osteopathic medicine, opined that the fracture resulted in 
one of the veteran's legs being shorter than the other, 
leading to muscle spasm and misalignment in the back.  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The outcome of the 
veteran's claim of entitlement to service connection for 
residuals of a fracture of the right calcaneus could affect 
his pending claim for entitlement to service connection for a 
low back disability.  Therefore, the claims are inextricably 
intertwined and, before the issue of entitlement to service 
connection for a low back disability can be addressed on 
appeal, the veteran's claim of entitlement to service 
connection for residuals of a fracture of the right calcaneus 
must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Further, in his April 2004 letter, Dr. L. also reported that 
the veteran presented with complaints of low back pain which 
had steadily become worse since separation from service.  Dr. 
L. opined that degenerative disc disease of the lumbar spine 
was also secondary and attributable to military service.  
While this opinion suggests a direct nexus between a current 
low back disability and service, Dr. L. neither provided a 
rationale for his conclusion nor indicated whether or not the 
veteran's records had been reviewed.  As such, VA examination 
to determine whether or not the veteran has any current low 
back disability related to service is also warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the etiology of 
any residuals of a fracture of the right 
calcaneus and a low back disability.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should opine whether any 
current residuals of a fracture of the 
right calcaneus clearly and unmistakably 
pre-existed service and whether such 
residuals were actually aggravated 
(underwent a permanent increase in 
disability) by active service.  If the 
disability did not clearly and 
unmistakably pre-exist service, or was 
not clearly and unmistakably permanently 
aggravated in service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current disability had its onset in 
service or is otherwise the result of an 
injury in service.  

The examiner should opine whether any 
current low back disability at least as 
likely as not (a 50 percent probability 
or more) had its onset in service or is 
otherwise the result of an injury in 
service.  The examiner should also opine 
as to whether any current low back 
disability is at least as likely as not 
caused or aggravated by residuals of a 
fracture of the right calcaneus.  The 
examiner should provide rationales for 
all opinions.  

2.  After ensuring that all development 
is complete, and all opinions have been 
obtained, the RO/AMC should re-adjudicate 
the claims.  If any claim remains denied, 
the RO/AMC should issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C.  TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

